Title: To Alexander Hamilton from George Washington, [29 May 1794]
From: Washington, George
To: Hamilton, Alexander



[Philadelphia, May 29, 1794]
Sir,

The communication, which you made to me sometime ago, of your intention to resign, and to which you refer in your letter of the 27th. instant (received yesterday afternoon) I always considered as depending upon events.
Of course nothing has been done by me to render your continuance in office inconvenient or ineligible. On the contrary, I am pleased that you have determined to remain at your Post until the clouds over our affairs, which have come on so fast of late, shall be dispersed.
Philadelphia May 29th. 1794Go: Washington

